—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered May 4, 1995, convicting defendant, after a jury trial, of burglary in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in-the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 31/2 to 7 years, 2 to 4 years, 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant’s guilt of burglary in the third degree was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The totality of the evidence established defendant’s awareness of the unlicensed nature of his entry (see, People v Watson, 221 AD2d 264, lv denied 87 NY2d 926; People v Jenkins, 213 AD2d 279, lv denied 85 NY2d 974).
Having raised only a general objection at trial, defendant’s challenges to the prosecutor’s comments during summation are not preserved for appellate review and we decline to review them in the interest of justice. Were we to review them, we would find that the challenged remarks, when taken in context, did not improperly shift the burden of proof to defendant. Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.